FILE COPY




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 14, 2022

                                       No. 04-17-00310-CV

  YATES ENERGY CORPORATION, EOG Resources, Inc., Jalapeno Corporation, ACG3
     Mineral Interests, Ltd., Glassell Non-Operated Interests, Ltd., and Curry Glassell,
                                         Appellants

                                                 v.

         BROADWAY NATIONAL BANK, Trustee of the Mary Frances Evers Trust,
                              Appellees

                       From the Probate Court No. 2, Bexar County, Texas
                                  Trial Court No. 2015PC2618
                           Honorable Tom Rickhoff, Judge Presiding


                                          ORDER
        The parties’ motions for rehearing were originally due on August 18, 2022, and we
granted a joint motion to extend that deadline until September 16, 2022. On September 13, 2022,
the parties filed a joint motion requesting an additional extension of time to file their motions for
rehearing until October 6, 2022. After consideration, we GRANT the motion and ORDER the
parties to file their motions for rehearing, if any, by October 6, 2022.



                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of September, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court